99Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 recites the limitation "the power line" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 also recites the limitation “a magnetic and a spring are mounted on a holding plate”, the examiner advises the applicant to amend the claim by either adding a noun after the word i.e. element or object, or by changing magnetic to the word “magnet”.
Drawings
The drawings are objected to because the drawings are faded and do not show the outline of the separate structures claimed by the applicant.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAVSKJOLD et al. (US 2022/0045398 A1, hereinafter HAVSKJOLD) in view of KIM et al.(US 2017/0297437 A1, HEREINAFTER KIM).
                                  
    PNG
    media_image1.png
    741
    456
    media_image1.png
    Greyscale

                                   
    PNG
    media_image2.png
    765
    444
    media_image2.png
    Greyscale

As per claim 1, HAVSKJOLD discloses an adaptive magnetic wireless charger, comprising a charging dock (See Fig.39, Item#3902 and Par.205, discloses a wireless charger device) and a power line (See Par.115, discloses the wireless power charger includes access to standard AC power), wherein a wireless charging module is arranged in the charging dock (See Fig.39, Item#3912 and Par.206, disclose a wireless transmitter coil), an accommodating cavity is defined around the charging dock by a partition plate (See Fig.39, Item#3913 and Par.206, disclose an electromagnetic shield between the coil 3912 and the magnet 3916, the partition plate 3913 causes a gap between the plate and the outside perimeter of enclosure 3904), the power line is connected to the wireless charging module (See Par.115, discloses the wireless power charger includes access to standard AC power), a holding plate is disposed in the accommodating cavity, a magnetic and a spring are mounted on the holding plate in the accommodating cavity (See Fig.9, Item#3916, discloses an annular primary alignment magnetic component placed in the gap between the partition plate and the outside perimeter of the enclosure). However HAVSKJOLD  does not disclose a holding plate is disposed in the accommodating cavity, a magnetic and a spring are mounted on the holding plate, and an end of the spring abuts against an inner top surface of the charging dock.
	KIM discloses a wireless charging system comprising a charging connection between the charger and the charge receiving device, the charging connection comprising a holding plate disposed in the accommodating cavity (See annotated figure above, showing a holding plate on which magnet is disposed), a magnetic and a spring are mounted on the holding plate (See above annotated Figs.2A,2B, Item#440, discloses a spring mounted on the holding plate, also see annotated, holding plate and magnet) and an end of the spring abuts against an inner top surface of the charging dock (See Figs.2A,2B, disclose one end of the spring 440, is connected to the holding plate and the other end to one end of the housing, the spring is compressed when no external device comprising a magnet is placed near the connector and relaxed when an external device comprising an attracting magnet is present near the connector).
	HAVSKJOLD and KIM are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HAVSKJOLD with that of KIM by adding the spring and platform to the magnetic structure for the benefit of allowing the magnetic component to form a magnetic attraction surface only when a device comprising a magnet is present such that the charger surface does not attract any metallic objects placed near the charger surface.

As per claim 2, HAVSKJOLD and KIM disclose the adaptive magnetic wireless charger according to claim 1 as discussed above, wherein an elastic force of the spring is smaller than an attractive force between the magnet and a magnetic ring of a mobile phone (See KIM, Par.46, discloses “The magnets of the charging connector and/or charge port may thus impart a force on the charge port sufficient to overcome the biasing force such that the charge port moves towards and into contact with the conductive path.”, as shown in Figs.2A and 2B, the attraction force will have to be stronger than the spring such that the spring is relaxed towards the external device).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAVSKJOLD et in view of KIM and in further view of MOON (US 2016/0254693 A1, hereinafter MOON).
As per claim 3, HAVSKJOLD and KIM disclose the adaptive magnetic wireless charger according to claim 1 as discussed above, HAVSKJOLD and KIM further disclose high friction surfaces between the charger surface and the charge receiving device surface (See HAVSKJOLD, Par.68), however HAVSKJOLD and KIM do not disclose wherein an anti-slip mat is arranged at a bottom of the charging dock.
MOON discloses a wireless charging dock comprising an anti-slip mat is arranged at a bottom of the charging dock (See Fig.3, Item#180 and Par.54, discloses a non-slip member at the bottom of the charging dock).
HAVSKJOLD, KIM and MOON are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HAVSKJOLD and KIM with that of MOON by adding the anti-slip mat at the bottom of the charging dock for the benefit of preventing the charging dock from slipping on the flat surface on which it is placed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859      

/EDWARD TSO/            Primary Examiner, Art Unit 2859